HoKE, J.,
concurring in result: I concur in tbe disposition made of this case, for the reason tbat it appears tbat tbe amount of tbe notes, tbe consideration, tbe land held as security therefor and all tbe data affording information as to tbe true value of tbe notes in question were well known to tbe commissioners •at tbe time of their July meeting and bad been for more than a *93year, and where this is true the statute contemplates and provides that any increase in such valuation shall be made or proceedings looking to that end should be formally instituted at the July meeting referred to, and regularly pursued; and that an increase at any subsequent time arising from the fact, and that alone, that a subsequent sale of the land has disclosed that the valuation appearing on the tax list may have been too low; is without warrant of law. Where, as stated, all the data relevant to the inquiry are known to the authorities before the regular meeting provided for the pm-pose, a taxpayer has a right to rely on the valuation fixed at that time, and to provide for paying his taxes for the year on that basis. He should not be subjected.to the uncertainties incident to a subsequent raise of the valuation in the discretion of the commissioners, where, as stated, all the pertinent facts were fully known to them at the regular meeting specially provided by law for the purpose.